Hamilton App. No. C-040342, 2006-Ohio-572. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this cause is no longer held for 2004-1739, Sidenstricker v. Miller Pavement Maintenance, Inc., Franklin App. No. 03AP-827, 2004-Ohio-4653, and that the stay of briefing is lifted.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Hamilton County, and the parties shall brief this case in accordance with S.Ct.Prac.R. VI.